     Case 2:19-cv-02096-APG-EJY Document 5 Filed 08/03/20 Page 1 of 5



 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3    GERARDO PEREZ,                                            Case No. 2:19-cv-02096-APG-EJY
 4                   Plaintiff
                                                                              ORDER
 5           v.
 6    JENNIFER NASH et al.,
 7                   Defendants.
 8

 9   I.     DISCUSSION

10          On June 22, 2020, the Court issued a screening order permitting one claim to proceed and

11   dismissing the other claims without prejudice with leave to amend. (ECF No. 3 at 8). The Court

12   granted Plaintiff until July 24, 2020, to file an amended complaint curing the deficiencies of the

13   complaint. (Id. at 9). The Court specifically stated that if Plaintiff chose not to file an amended

14   complaint, the action would proceed against Defendants Estill, Nash, Borrowman, and Berry for the

15   Fourteenth Amendment due process property deprivation claim only. (Id. at 9). Plaintiff has not

16   filed an amended complaint. Pursuant to the screening order, this action will proceed against

17   Defendants Estill, Nash, Borrowman, and Berry for the Fourteenth Amendment due process property

18   deprivation claim only.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening order

21   (ECF No. 3), this action will proceed against Defendants Estill, Nash, Borrowman, and Berry for

22   the Fourteenth Amendment due process property deprivation claim only.

23          IT IS FURTHER ORDERED that given the nature of the claim(s) that the Court has

24   permitted to proceed, this action is STAYED for 90 days to allow Plaintiff and Defendant(s) an

25   opportunity to settle their dispute before the $350.00 filing fee is paid, an answer is filed, or the

26   discovery process begins. During this 90-day stay period and until the Court lifts the stay, no other

27   pleadings or papers may be filed in this case, and the parties may not engage in any discovery, nor

28
     Case 2:19-cv-02096-APG-EJY Document 5 Filed 08/03/20 Page 2 of 5



 1   are the parties required to respond to any paper filed in violation of the stay unless specifically

 2   ordered by the Court to do so. The Court will refer this case to the Court’s Inmate Early Mediation

 3   Program, and the Court will enter a subsequent order. Regardless, on or before 90 days from the

 4   date this order is entered, the Office of the Attorney General will file the report form attached to this

 5   order regarding the results of the 90-day stay, even if a stipulation for dismissal is entered prior to

 6   the end of the 90-day stay. If the parties proceed with this action, the Court will then issue an order

 7   setting a date for Defendants to file an answer or other response. Following the filing of an answer,

 8   the Court will issue a scheduling order setting discovery and dispositive motion deadlines.

 9          IT IS FURTHER ORDERED that “settlement” may or may not include payment of money

10   damages. It also may or may not include an agreement to resolve Plaintiff’s issues differently. A

11   compromise agreement is one in which neither party is completely satisfied with the result, but both

12   have given something up and both have obtained something in return.

13          IT IS FURTHER ORDERED that if the case does not settle, Plaintiff will be required to pay

14   the full $350.00 filing fee. This fee cannot be waived. If Plaintiff is allowed to proceed in forma

15   pauperis, the fee will be paid in installments from his prison trust account. 28 U.S.C. § 1915(b). If

16   Plaintiff is not allowed to proceed in forma pauperis, the $350.00 will be due immediately.

17          IT IS FURTHER ORDERED that if any party seeks to have this case excluded from the

18   inmate mediation program, that party will file a “motion to exclude case from mediation” on or

19   before 21 days from the date of this order. The responding party will have 7 days to file a response.

20   No reply will be filed. Thereafter, the Court will issue an order, set the matter for hearing, or both.

21          IT IS FURTHER ORDERED that the Clerk of the Court shall electronically SERVE a copy

22   of this order, the original screening order (ECF No. 3) and a copy of Plaintiff’s complaint (ECF No.

23   4) on the Office of the Attorney General of the State of Nevada, by adding the Attorney General of

24   the State of Nevada to the docket sheet. This does not indicate acceptance of service.

25

26

27

28
                                                      -2-
     Case 2:19-cv-02096-APG-EJY Document 5 Filed 08/03/20 Page 3 of 5



 1          IT IS FURTHER ORDERED that the Attorney General’s Office will advise the Court within

 2   21 days of the date of the entry of this order whether it will enter a limited notice of appearance on

 3   behalf of Defendants for the purpose of settlement. No defenses or objections, including lack of

 4   service, will be waived as a result of the filing of the limited notice of appearance.

 5          DATED this 3rd day of August 2020.

 6

 7                                                          ELAYNA J. YOUCHAH
                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      -3-
     Case 2:19-cv-02096-APG-EJY Document 5 Filed 08/03/20 Page 4 of 5



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     GERARDO PEREZ,                                               Case No. 2:19-cv-02096-APG-EJY
 4
                                                Plaintiff    REPORT OF ATTORNEY GENERAL RE:
 5                                                               RESULTS OF 90-DAY STAY
             v.
 6
     JENNIFER NASH et al.,
 7
                     Defendants
 8
     NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
 9   THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM.
10          On ________________ [the date of the issuance of the screening order], the Court issued its

11   screening order stating that it had conducted its screening pursuant to 28 U.S.C. § 1915A, and that

12   certain specified claims in this case would proceed. The Court ordered the Office of the Attorney

13   General of the State of Nevada to file a report ninety (90) days after the date of the entry of the

14   Court’s screening order to indicate the status of the case at the end of the 90-day stay. By filing this

15   form, the Office of the Attorney General hereby complies.

16                                               REPORT FORM
     [Identify which of the following two situations (identified in bold type) describes the case, and
17   follow the instructions corresponding to the proper statement.]
18   Situation One: Mediated Case: The case was assigned to mediation by a court-appointed
     mediator during the 90-day stay. [If this statement is accurate, check ONE of the six statements
19   below and fill in any additional information as required, then proceed to the signature block.]
20          ____    A mediation session with a court-appointed mediator was held on _______________
                    [enter date], and as of this date, the parties have reached a settlement (even if
21                  paperwork to memorialize the settlement remains to be completed). (If this box is
                    checked, the parties are on notice that they must SEPARATELY file either a
22                  contemporaneous stipulation of dismissal or a motion requesting that the Court
                    continue the stay in the case until a specified date upon which they will file a
23                  stipulation of dismissal.)
24          ____    A mediation session with a court-appointed mediator was held on
                    ________________ [enter date], and as of this date, the parties have not reached a
25                  settlement. The Office of the Attorney General therefore informs the Court of its
                    intent to proceed with this action.
26
            ____    No mediation session with a court-appointed mediator was held during the 90-day
27                  stay, but the parties have nevertheless settled the case. (If this box is checked, the
28
                                                      -4-
     Case 2:19-cv-02096-APG-EJY Document 5 Filed 08/03/20 Page 5 of 5



 1                 parties are on notice that they must SEPARATELY file a contemporaneous stipulation
                   of dismissal or a motion requesting that the Court continue the stay in this case until
 2                 a specified date upon which they will file a stipulation of dismissal.)

 3          ____   No mediation session with a court-appointed mediator was held during the 90-day
                   stay, but one is currently scheduled for ________________ [enter date].
 4
            ____   No mediation session with a court-appointed mediator was held during the 90-day
 5                 stay, and as of this date, no date certain has been scheduled for such a session.

 6          ____   None of the above five statements describes the status of this case.
                   Contemporaneously with the filing of this report, the Office of the Attorney General
 7                 of the State of Nevada is filing a separate document detailing the status of this case.

 8                                                    *****

 9   Situation Two: Informal Settlement Discussions Case: The case was NOT assigned to
     mediation with a court-appointed mediator during the 90-day stay; rather, the parties were
10   encouraged to engage in informal settlement negotiations. [If this statement is accurate, check
     ONE of the four statements below and fill in any additional information as required, then proceed
11   to the signature block.]

12          ____   The parties engaged in settlement discussions and as of this date, the parties have
                   reached a settlement (even if the paperwork to memorialize the settlement remains to
13                 be completed). (If this box is checked, the parties are on notice that they must
                   SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
14                 requesting that the Court continue the stay in this case until a specified date upon
                   which they will file a stipulation of dismissal.)
15
            ____   The parties engaged in settlement discussions and as of this date, the parties have not
16                 reached a settlement. The Office of the Attorney General therefore informs the Court
                   of its intent to proceed with this action.
17
            ____   The parties have not engaged in settlement discussions and as of this date, the parties
18                 have not reached a settlement. The Office of the Attorney General therefore informs
                   the Court of its intent to proceed with this action.
19
            ____   None of the above three statements fully describes the status of this case.
20                 Contemporaneously with the filing of this report, the Office of the Attorney General
                   of the State of Nevada is filing a separate document detailing the status of this case.
21
            Submitted this _______ day of __________________, ______ by:
22

23   Attorney Name: _______________________                        _________________________
                              Print                                         Signature
24

25   Address:      ______________________                 Phone:

26                 ______________________
                                                          Email:
27

28
                                                    -5-
